EX-10 2 10_1.htm

AMENDMENT TO GEGP STOCK PURCHASE AGREEMENT




A Stock Purchase Agreement was entered into on June 27, 2018, by and among
IceLounge Media, Inc., a Wyoming Corporation, with a principal address of 429 W.
Plumb Lane, Reno, NV, 89509 ("Buyer"), Hamon Francis Fytton an individual and
director of Company (as defined herein) ("Fytton"), CAPITAL ADVISORY LLC.
("CAI") a Florida limited liability company (Known collectively as the owners of
the SERIES A PREFERRED STOCK, the " Seller") and GOLD ENTERTAINMENT GROUP, INC.
a public company with ticker symbol " GEGP" organized in the state of Florida
(the " Company") (Buyer, Sellers and Company each a " Party" and collectively
the " Parties").

This Agreement was later amended such that; " the Effective Date for the
previously announced ICELOUNGE Agreement is amended to be August 10, 2018." This
Agreement, and amendment, being filed with the SEC as two 8K's.

Under the Terms of the Agreement, CAI is owed seventy-five thousand
dollars($75,000.00) following the Closing Date and registered as Preferred B
Shares issued by GEGP and recorded with its Transfer Agent, being Island Stock
Transfer of Clearwater, Florida.,

Whereas GEGP has offered to CAI, and mutually agreed upon, to lower the amount
of the debt by Five Thousand Dollars ($5,000.00) which will be Five Thousand
Dollars ($5,000) by wire transfer within two business days of the signing of
this document, in reduction of Series B Preferred Stock .

Whereas CAI has agreed to notify GEGP's Transfer Agent of this transaction and
reduce the number of Preferred B Shares from seventy-five thousand to seventy
thousand, upon receipt of the funds.

Further the Agreement shall have the following ITEMS included in this Amendment.

ITEM 2 CLOSING Adding: (e) SELLER shall retain, following the Closing, the
domain name GOLDENTERTAINMENT.com for its exclusive use. SELLER shall forward
any email correspondence to CEO@, CORP@ to a new email address supplied by the
BUYER for a period of one year, following the final payment owed to the BUYER,
being paid in full per the Terms and Conditions of this Agreement and
amendments.

(f) SELLER shall cause a share dividend to be made to its registered
shareholders of record on or as soon as possible following the CLOSE of this
Agreement. This dividend shall be made in a manner and time determined by the
SELLER. The SELLER shall be responsible for all costs associated with this
transaction. The SELLER shall exclude from the dividend, the Officers and
Directors of the Company.

This Amendment shall be determined to be a Dependent Agreement as follows. The
Dependent Agreements shall mean those agreements required to be executed
concurrently with this Agreement, namely the Confidential Mutual Release
Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
20th of August, 2020.

BUYER

IceLounge Media Inc.

By: Calvin Wong

SELLERS

CAPITAL ADVISORY LLC. Hamon Francis Fytton

By: Hamon Francis Fytton, Managing Member

By: Hamon Francis Fytton, an individual

COMPANY

GOLD ENTERTAINMENT GROUP, INC.

By: ROBERT SCHLEGEL - PRESIDENT & Director







